464 F.2d 448
Edward SANCHEZ, Plaintiff-Appellant,v.Allen F. BREED et al., Defendants-Appellees.
No. 72-1199.
United States Court of Appeals,
Ninth Circuit.
July 17, 1972.

Edward Sanchez, in pro. per.
Evelle J. Younger, Atty. Gen., San Francisco, Cal., John D. Maharg, L. A. County Counsel, John P. Farrell, Deputy County Counsel, Los Angeles, Cal., for appellees.
Before CHAMBERS, MERRILL and TRASK, Circuit Judges.
PER CURIAM:


1
Sanchez has a civil rights case pending in a district court.  That court has dismissed as to one defendant.


2
Sanchez attempts an appeal on the dismissal as to one party.  He asks this court to overturn the district court's denial of leave to appeal in forma pauperis.


3
The appeal is dismissed.  No order has been entered under Rule 54(b) Federal Rules of Civil Procedure.  The lack of such an order is jurisdictional.